Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                         Sep 15 2014, 8:58 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

ERIN L. BERGER                                    GREGORY F. ZOELLER
Evansville, Indiana                               Attorney General of Indiana

                                                  JUSTIN F. ROEBEL
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

IN THE MATTER OF J.C.,                            )
                                                  )
       Appellant-Respondent,                      )
                                                  )
              vs.                                 )        No. 87A01-1403-JV-134
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Petitioner.                       )


                      APPEAL FROM THE WARRICK CIRCUIT COURT
                           The Honorable David O. Kelley, Judge
                              Cause No. 87C01-1112-JD-314



                                      September 15, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                                 STATEMENT OF THE CASE

        J.C. brings this interlocutory appeal to challenge the juvenile court’s determination

that he is competent to stand trial.1 J.C. presents one issue for our review, which we

revise and restate as whether the juvenile court’s finding that J.C. is competent to stand

trial is clearly erroneous.

        We affirm.

                           FACTS AND PROCEDURAL HISTORY

        On December 19, 2011, the State filed a juvenile delinquency petition against J.C.

alleging that he committed child molesting, as a Class B felony, if committed by an adult.

On August 20, 2012, J.C. moved for a psychiatric examination to determine whether he

was competent to confront a juvenile adjudication. Following a hearing on September

20, the juvenile court requested an evaluation by Dr. Sean Samuels, a licensed Clinical

Psychologist and Master of Legal Studies. Dr. Samuels’ evaluation of J.C. included a

diagnostic interview, mental status examination, juvenile adjudicative competence

interview, documentation review, and Wechsler Adult Intelligence Scale. He noted the

“presence of a Pervasive Developmental Disorder (i.e. Autistic Disorder)” and concluded

that, at that time, J.C.

        [did] not have the basic capacities associated with competence to stand trial
        in juvenile court given significant difficulties in the areas of appreciation
        and understanding of charges, penalties, and pleas; understanding and
        appreciation of trial participant’s roles; ability to assist counsel; and ability
        to make a decision in his best interest.

Appellant’s App. at 16.


        1
          J.C. is no longer a minor but remains within the continuing jurisdiction of the juvenile court.
See Ind. Code § 31-30-2-1(a).
                                                   2
       Based on the conclusion of Dr. Samuels, on February 14, 2013, J.C. moved to

dismiss the State’s petition. At the conclusion of a hearing on March 14, at which Dr.

Samuels testified, the juvenile court took J.C.’s motion under advisement and, on March

28, after finding an additional evaluation necessary, ordered a second evaluation of J.C.

by Dr. Willard Whitehead, a psychiatrist. Dr. Whitehead’s evaluation of J.C. involved

document review, an interview of J.C., a mental status examination, and an assessment of

the thirteen McGarry criteria for competency to stand trial.2 In contrast to Dr. Samuel’s

opinion, Dr. Whitehead concluded that “the diagnostic criteria for Autism and Asperger’s

were not met,” and he opined that J.C. “has sufficient present ability to consult with his

lawyer with a reasonable degree of rational understanding and has a rational as well as

factual understanding of the proceeding against him.” Id. at 30.

       The court then held a competency hearing on January 16, 2014, at which Dr.

Whitehead testified. Following that hearing, the juvenile court found J.C. competent to

stand trial. In relevant part, the court’s order stated:

              The standard for competency to stand trial was established by the
       Supreme Court in Dusky v. United States, 362 U.S. 402[, 402] (1960)[,]
       with a one word sentence requiring that the defendant “has sufficient
       present ability to consult with his lawyer with a reasonable degree of
       rational understanding—whether he has a rational as well as factual
       understanding of the proceedings against him.”

                                                ***



       2
           The thirteen McGarry criteria, as delineated in Dr. Whitehead’s report, are Appraisal of
Available Legal Defenses, Unmanageable Behavior, Quality of Relating to Attorney, Planning of Legal
Strategy, Appraisal of the Roles of the Principal Participants in the Court Room, Understanding
Courtroom Procedure, Appreciation of Charges, Appreciation of Range and Nature of Possible Penalties,
Appraisal of Likely Outcome, Capacity to Disclose Available Pertinent Facts, Capacity to Realistically
Challenge Prosecution Witnesses, Capacity to Communicate Coherently, and Self-Serving vs. Self-
Defeating Motivation. Appellant’s App. at 27-30.
                                                  3
              Dr. Samuels used the Wechsler Adult Intelligen[ce] Scale and a
       Juvenile Adjudication Comprehensive Interview.

              Dr. Whitehead used the “McGarry Criteria” which uses 13 situations
       to determine competency to stand trial. This assessment tool (CAI) was
       developed by A. Louis McGarry at the Harvard Medical School.

               The Court finds that the McGarry criteria addressed the necessary
       issues in greater detail and addressed the ultimate question in far greater
       detail.

              For the foregoing reasons, the Court finds that the juvenile has
       sufficient present ability to consult with his lawyer with a reasonable
       degree of rational certainty and is therefore competent to stand trial for the
       allegations of the delinquency petition.

Id. at 32-33. J.C. then filed this interlocutory appeal, which we accepted.

                                DISCUSSION AND DECISION

       J.C. contends that the juvenile court erred when it found him competent to stand

trial, and therefore, when it denied his Motion to Dismiss.3 In In re K.G., 808 N.E.2d

631, 635 (Ind. 2004), our supreme court addressed the issue of competency in juvenile

delinquency proceedings as follows:

       [A] juvenile alleged to be delinquent has the constitutional right to have her
       competency determined before she is subjected to delinquency proceedings.
       A juvenile charged with delinquency is entitled to have the court apply
       those common law jurisprudential principles which experience and reason
       have shown are necessary to give the accused the essence of a fair trial.
       See In re Gault, 387 U.S. 1, 30 (1967). Without question, these include the
       right to adequate notice of the charges, appointment of counsel, the
       constitutional privilege against self-incrimination, and the right to confront
       opposing witnesses. Id. at 31, 34, 39, 41, 42, 56. The cornerstone of these
       substantive rights is competence to understand the nature of the charge and
       to assist in a defense. In our view the want of competence renders the other
       rights meaningless. “[N]either the Fourteenth Amendment nor the Bill of
       Rights is for adults alone.” Id. at 13. “It has long been accepted that a
       person whose mental condition is such that he lacks the capacity to
       3
           Because the competence issue is dispositive, we do not address the juvenile court’s denial of
J.C.’s motion to dismiss.
                                                   4
        understand the nature and object of the proceedings against him, to consult
        with counsel, and to assist in preparing his defense may not be subjected to
        a trial.” Drope v. Missouri, 420 U.S. 162, 171 (1975); see also Wallace v.
        State, 486 N.E.2d 445, 453 (Ind. 1985) (“An accused has a constitutional
        right not to be tried if he does not have the ability to comprehend the
        proceedings or to assist in his defense.”). Principles of fundamental
        fairness require that this right be afforded in juvenile proceedings.

Further:

        The juvenile court system is founded on the notion of parens patriae, which
        allows the court the power to step into the shoes of the parents.

                                                  ***

               [T]he parens patriae doctrine gives juvenile courts power to further
        the best interests of the child, which implies a broad discretion unknown in
        the adult criminal court system.

                                                  ***

                In essence the code affords juvenile courts a degree of discretion and
        flexibility, unparalleled in the criminal code, to address the needs of
        children and to act in their best interests.

Id. at 635-37.

        We review “[d]eterminations of competency to stand trial . . . under the clearly

erroneous standard.”4 Edwards v. State, 902 N.E.2d 821, 824 (Ind. 2009). We reverse

the juvenile court only if its determination is “unsupported by the facts and circumstances

before the trial court together with any reasonable inferences to be drawn therefrom.” Id.

In finding whether a defendant is competent to stand trial, the trial court, as the trier of



        4
           We note that J.C. points us to the wrong standard of review (de novo) and, without reference to
the case’s subsequent history, relies on State v. Coats, 981 N.E.2d 1273 (Ind. Ct. App. 2013), vacated, 3
N.E.3d 528 (Ind. 2014), for support. However, as the preceding citation explains, our supreme court
vacated the decision in Coats, which means, of course, that the case is not good law. See Chandler v. Bd.
of Zoning Appeals, 658 N.E2d 80, 80 n.1 (Ind. 1995). In any event, Coats dealt with a specific issue of
statutory interpretation that warranted de novo review, which is not present here. See Coats, 3 N.E.3d at
531.
                                                    5
fact, decides what weight is to be given to expert testimony. Ind. Family & Soc. Servs.

Admin. v. Hospitality House of Bedford, 783 N.E.2d 286, 292 (Ind. Ct. App. 2003). “We

will not reweigh the evidence or judge the credibility of the witnesses when reviewing the

trial court’s judgment. The relative weight to be accorded conflicting experts rests within

the exclusive province of the trial court as the trier of fact and will not be disturbed . . . on

review.” Id.; see also State v. J.S., 937 N.E.2d 831, 834 (Ind. Ct. App. 2010) (“It was for

the juvenile court to assess the credibility of the reports and the parties, weigh the

evidence, and reach a conclusion as to competency.”).

       In light of this standard, we cannot say that the juvenile court’s judgment is clearly

erroneous. When faced with a competency determination, the court solicited the opinion

of Dr. Samuels. After hearing testimony from Dr. Samuels and after submission of his

evaluation, the trial court determined that it could not decide the issue without more.

Thus, it appointed a second expert, Dr. Whitehead, who also testified and submitted a

report. When the experts’ opinions conflicted, the court, as the trier of fact, weighed the

evidence and assigned greater credibility to the opinion of Dr. Whitehead. Specifically,

the juvenile court found that Dr. Whitehead’s methods—his use of the McGarry

criteria—“addressed the necessary issues in greater detail and addressed the ultimate

question in far greater detail.” Appellant’s App. at 33. Whitehead’s assessment supports

the court’s judgment.

       Thus, the juvenile court’s judgment is not clearly erroneous. Because its decision

is supported by the facts and circumstances before it, including the reasonable inferences




                                               6
drawn therefrom, the juvenile court reasonably exercised its exclusive power to weigh the

evidence and assess the credibility of witnesses. Therefore, we affirm.

      Affirmed.

BAILEY, J., and PYLE, J., concur.




                                            7